DECARLO, Judge
(dissenting):
I dissent. While I agree with the majority’s legal analysis of the requirements of Rule for Courts-Martial (R.C.M.) 703(d) and their finding that the military judge erred in determining that no good cause had been shown for the failure to request Dr. Cooke at a earlier point, I disagree with their finding that the military judge erred in determining that the Government expert witness, LCDR Sheeran, was an adequate substitute for Dr. Cooke.
Dr. Cooke was sought by the defense to testify that, given appellant’s close association with a heavy marijuana smoker for several months, it was feasible for appellant’s THC metabolite readings to have been caused by passively inhaling marijuana smoke. Both in oral argument on the motion and in his written offer of proof submitted to the military judge, defense counsel made clear that Dr. Cooke was necessary, in part, to counter the expected testimony of LCDR Sheeran, a drug expert scheduled to testify for the Government. In response, the government counsel argued that the testimony of Dr. Cooke was purely scientific in nature and he proffered LCDR Sheeran as an adequate substitute because “in terms of the feasibility of the defense’s version of the facts, he [LCDR Sheeran] could testify to the same things.” The military judge denied the defense motion to produce Dr. Cooke, stating that,
On the facts presented to me by the defense counsel and Appellate Exhibit 2, which is the motion, and the oral offer of proof, both as to the content of what Doctor Cooke would testify to and the procedure — the defense efforts in contacting him and interviewing him, the defense motion is denied ... if there is a mtness as preferred by trial counsel it is my opinion that that witness would be able to testify to the concept of passive inhalation, (emphasis added).
I believe that the word “concept”, when read in context with the clearly stated positions of government and defense counsel can only be read as being synonymous with the word “feasibility”, and I therefore believe that the representations made by trial counsel provided a legitimate basis for the military judge to determine that LCDR Sheeran would testify to the same conclusions and opinions as Dr. Cooke, namely that under these circumstances it was feasible for appellant to produce the THC metabolite levels through passive inhalation. Additionally, the military judge clearly indicated that the motion could be renewed at a later point if facts arose which might alter the premise upon which his initial ruling was based. Defense counsel, however, did not question LCDR Sheeran concerning whether appellant’s THC readings could have resulted from passive inhalation nor did he in any way even attempt to indicate to the military judge that LCDR Sheeran was an inadequate substitute. While I do not reach the issue of whether defense counsel’s failure to appropriately question LCDR Sheeran constitutes a waiver of the adequacy issue under R.C.M. 703(d), his inaction, at the very least, provides me with no grounds upon which to evaluate the judge’s ruling other than the representations made by both counsel on the motion. Based on these representations, the military judge properly denied appellant’s motion to produce Dr. Cooke. His ruling that LCDR Sheeran was an adequate substitute constituted a proper exercise of judicial discretion under R.C.M. 703(d). I would approve both the findings and sentence as approved on review below.